Case 5:18-cr-50023-TLB Document130 Filed 07/27/21 Page 1 of 6 PagelD #: 719

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
FAYETTEVILLE DIVISION

UNITED STATES OF AMERICA PLAINTIFF/RESPONDENT
Vv. CASE NO. 5:18-CR-50023-003
JORGE CABALLERO-GONZALEZ DEFENDANT/MOVANT
MEMORANDUM OPINION AND ORDER

Currently before the Court is the Report and Recommendation (“R&R”) (Doc. 128)
of the Honorable Erin L. Wiedemann, United States Magistrate Judge for the Western
District of Arkansas. On November 4, 2019, Defendant filed a motion to vacate, amend,
or set aside his sentence pursuant to 28 U.S.C. § 2255. (Doc. 100). A Court Order (Doc.
102) dated January 5, 2019, appointed Assistant Federal Public Defender Joe Alfaro to
represent Defendant and file an amended § 2255 motion. The Amended § 2255 Motion
(Doc. 107) was filed on January 21, 2020. After the Amended Motion was fully briefed,
Magistrate Judge Wiedemann held an evidentiary hearing on January 27, 2021, and a
supplemental evidentiary hearing on February 19, 2021. Following that, she issued her
R&R on March 30, 2021.

The R&R advises the Court to deny Defendant’s Amended Motion on all grounds.
On April 13, 2021, Defendant filed his Objections (Doc. 129) to the Magistrate Judge’s
R&R. For the reasons stated herein, the Cour’ ADOPTS the R&R and DENIES
Defendant's Amended Motion (Doc. 107).

I. BACKGROUND
On October 5, 2018, Defendant was sentenced to twenty-two months’

imprisonment after pleading guilty to knowingly and_ intentionally distributing
Case 5:18-cr-50023-TLB Document130 _ Filed 07/27/21 Page 2 of 6 PagelD #: 720

methamphetamine in violation of 21 U.S.C. § 841(a)(1). Judgment was entered on
October 10, 2018, which meant Defendant had until October 24, 2018, to appeal. See
Fed. R. App. P. 4(b)(1)(A). Defendant testified that he told his counsel to appeal the
sentence. Defendant's wife, Daniella Simoes, also testified that she made daily phone
calls to her husband’s counsel and two visits to his office during the fourteen-day appeal
period, but counsel never responded. The fourteen-day period passed without counsel
filing an appeal.

Defendant completed English courses and obtained his General Education
Diploma during the first five months of his sentence. Subsequently, Defendant pursued
independent study in the law library. He testified that through these studies, he learned
that he could file a motion to vacate his sentence due to ineffective assistance of counsel.
Defendant's pro se motion was signed under penalty of perjury and dated October 2,
2019. All § 2255 motions are subject to a one-year statute of limitations, which means
that Defendant's motion should have been postmarked by October 24, 2019, to be
considered timely. See 28 U.S.C. § 2255(f). However, the prison’s mail log shows that
the motion was not put in the prison mailing system (and postmarked) until October 31,
2019. The Court received and filed the motion on November 4, 2019.

ll. OBJECTIONS

Defendant “objects to the R&R’s conclusions that his motion was untimely, and
that he is not entitled to equitable tolling.” (Doc. 129, p. 3). In light of these objections,
the Court “make[s] a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made. . . [and] may accept,
Case 5:18-cr-50023-TLB Document130 _ Filed 07/27/21 Page 3 of 6 PagelD #: 721

reject, or modify, in whole or in part, the findings or recommendations made... .” 28
U.S.C.A. § 636(b).
A. Timeliness

The Court is not persuaded by Defendant's arguments concerning the timeliness
of his motion. Specifically, his credibility, his wife’s credibility, and the credibility of the
mailroom supervisor were all assessed by Magistrate Judge Wiedemann during the two
evidentiary hearings. The Court has now reviewed the transcript of those hearings and
agrees with the Magistrate Judge’s characterization of the testimony.

As noted in the R&R, Defendant’s testimony contained various inconsistencies.
In fact, Defendant’s wife had to explain parts of his testimony in order to account for the
inconsistencies. By contrast, the mailroom supervisor's testimony concerning the
facility's daily mail practice was consistent with her affidavit, the mail log, and even
Defendant's own description of the mailing process. The Magistrate Judge found the
mailroom supervisor to be “credible,” (Doc. 128, p. 9), and this Court concurs. The
mailroom supervisor testified that outgoing mail is collected from the prisoners by jail
officers on a daily basis and then placed in a box in the office. The mailroom supervisor
retrieves all the mail in the box each morning, Monday through Friday, and takes the mail
to the U.S. Post Office the same day. According to the mail supervisor, who has held her
position in the jail for the past sixteen years, it would not have been normal or expected
practice for jail officers to have delayed in placing Defendant's mail in the office box and/or
for the supervisor to have delayed in logging and mailing Defendant's motion for twenty-

nine days.
Case 5:18-cr-50023-TLB Document130 _ Filed 07/27/21 Page 4 of 6 PagelD #: 722

Federal Rule of Appellate Procedure 4(c)(1)(A)(i) provides that a prisoner may
demonstrate timely filing of a motion by including with it “a declaration in compliance with
28 U.S.C. § 1746—or a notarized statement—setting out the date of deposit [in the prison
mail system] and stating that first-class postage is being prepaid.” In the case at bar,
Defendant submitted his pro se § 2255 motion along with a statement signed under
penalty of perjury that stated he placed the motion “in the prison mailing system on
10/02/19.” (Doc. 100, p.12). However, Defendant's statement is insufficient, in and of
itself, to prove the date he filed his motion because the declaration did not include a
statement affirming that first-class postage was prepaid.

“[UJnder the common law mailbox rule, . . . an inmate bears the initial burden of
alleging timely filing.” United States v. Winkles, 795 F.3d 1134, 1146 (9th Cir. 2015). To
the extent Defendant met his initial burden of proof through his and his wife’s testimony,
the Government sufficiently rebutted that evidence through the testimony of the mail
supervisor. For these reasons, Defendant's objection as to timeliness is OVERRULED.

B. Equitable Tolling

Defendant argues in the alternative that extraordinary circumstances entitle him to
equitable tolling of the one-year limitation period. He points to his lack of English
language comprehension coupled with the “complete abandonment of his trial counsel”
as extraordinary circumstances warranting equitable tolling. (Doc. 129, p. 6). It is
uncontested that Defendant's wife contacted his counsel several times a day during the
fourteen-day periad following the filing of Defendant's judgment. However, there is no
suggestion in the record that Defendant made further efforts to contact his counsel after

that fourteen-day period expired. Under the circumstances, the Court does not find that
Case 5:18-cr-50023-TLB Document130 Filed 07/27/21 Page 5 of 6 PagelD #: 723

Defendant diligently pursued his right to file a § 2255 petition. Moreover, Defendant
concedes that a lack of English language comprehension is not recognized by the Eighth
Circuit as an extraordinary circumstance that warrants equitable tolling. See Mendoza v.
Minnesota, 100 F. App’x 587, 588 (8th Cir. 2004) (finding that a lack of English language
proficiency was an insufficient basis on which to reverse the district court’s denial of
equitable tolling); Cobas v. Burgess, 306 F.3d 441, 444 (6th Cir. 2002) (finding that an
alleged language deficiency “ha[d] not prevented the petitioner from accessing the
courts”). Further, this Court is not persuaded that Defendant lacked English language
comprehension and was unable to file his § 2255 petition within a year of judgment for
that reason. During Defendant’s change of plea and sentencing hearings before this
Court, he was offered the assistance of a Spanish-language interpreter but declined.
Accordingly, Defendant’s objection as to equitable tolling is also OVERRULED.
Ill. CONCLUSION

IT IS ORDERED that the R&R is ADOPTED IN ITS ENTIRETY and that
Defendant’s Amended Motion to Vacate (Doc. 107) is DENIED.

A certificate of appealability can only issue after “a substantial showing of the
denial of a constitutional right.” 28 U.S.C. §§ 2253(b)-(c)(2). A substantial showing is
“showing that issues are debatable among reasonable jurists, a court could resolve the
issues differently, or the issues deserve further proceedings.” Cox v. Norris, 133 F.3d
565, 569 (8th Cir. 1997). For the reasons previously stated, the Court DENIES
Defendant's request for a certificate of appealability because the Court's rulings regarding
timeliness and equitable tolling are not debatable among reasonable jurists. Defendant

is free to put his request to the Eighth Circuit directly. See 28 U.S.C. §§ 2253(a)-(c).
Case 5:18-cr-50023-TLB Document 130 Filed 07/27/21 Page 6 of 6 PagelD #: 724

Judgment will enter concurrently with this Order.

IT IS SO ORDERED on this 27" day of July, 2021.

  

 
